Dismissed and
Memorandum Opinion filed February 25, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00851-CV
____________
 
DAVID ARRINGTON, Appellant
 
V.
 
CITIBANK (SOUTH DAKOTA), N.A., Appellee
 
 
 

On Appeal from the County Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 08-CCV-037800
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed June 30, 2009.  The
clerk’s record was filed on November 19, 2009.  No reporter’s record or brief was
filed.
            On December 31, 2009, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before February 1, 2010, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown.